Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the Election/Restriction response filed on 03/08/2021.  Claims 21-40 are pending.  Claims 21, 30, and 40 are independent. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 21-39) in the reply filed on 03/08/2021 is acknowledged.  The traversal is on the ground(s) that claim 40 has been amended to recite the system.  Claim 40 has been determined to be re-grouped to claims 21-39 for examination because it has been amended to recite the system.
Furthermore, applicant elected Species A (Figure 14) for the Distal Retention with traverse.  The traversal is on the ground(s) that any search for a trigger wire retention system will necessarily arrive at all trigger wire retention system.  This is not found persuasive because a search on the trigger wire retention system on the species shown in Figure 14 does not necessarily arrive at the trigger wire retention system shown in Figure 15.  Furthermore, the two different trigger wire retention system are not obvious variants of each other.  Applicant identified that claims 21-40 were readable on the elected species during the telephonic communication on 04/21/2021.
Claim Objections
Claims 21, 30, and 40 is objected to because of the following informalities:  
In lines 32-33 of claim 21, the limitation “the lateral guidewire catheter” should be amended to --the indwelling lateral guidewire catheter-- to be consistent with the claim language throughout the claim.
In line 28 of claim 21, the limitation “branch stent graft” should be amended to --the branched stent graft--.
In line 46 of claim 21, the limitation “branch stent graft” should be amended to --the branched stent graft--.
In line 12 of claim 30, the limitations “the inner catheter” should be amended to --the central inner catheter-- to be consistent with the claim language throughout the claim.
In line 14 of claim 30, the limitations “the inner catheter” should be amended to --the central inner catheter-- to be consistent with the claim language throughout the claim.
In line 19 of claim 30, the limitations “the inner catheter” should be amended to --the central inner catheter-- to be consistent with the claim language throughout the claim.
In line 25 of claim 30, the limitation “branch stent graft” should be amended to --the branched stent graft--.
In line 35 of claim 30, the limitation “th3 outer catheter lumen” should be amended to --the outer catheter lumen--.
In line 38 of claim 30, the limitation “branch stent graft” should be amended to --the branched stent graft--.
In lines 1-2 of claim 40, the preamble “A branched stent graft and a delivery system therefore comprising” should be amended to --A system comprising--.  
In line 21 of claim 40, the limitation “to an out” should be amended to --to and out--.
In line 25 of claim 40, the limitation “a delivery system” should be amended to --the delivery system-- because line 14 of the claim provides the antecedent basis for the “delivery system.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the guidewire catheter" in each of lines 34, 34-35, and 37 of the claim.  The limitation is indefinite because it is unclear whether it refers to the “guidewire catheter” or the “indwelling lateral guidewire catheter” recited in claim 21.  Applicant should amended the limitation “a guidewire catheter” in line 11 of claim 21 to --a central guidewire catheter-- and further amend the limitation “the guidewire catheter” to the corresponding guidewire catheter (e.g. --the central guidewire catheter--).

Claim 28 recites the limitation "the central guidewire catheter" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation ““a guidewire catheter” in line 11 of claim 21 to --a central guidewire catheter-- to properly provide the antecedent basis for the limitation.  Claim 29 is also rejected on the same issue.
Claim 30 recites the limitation “the proximal end” in line 17 of the claim.  There are multiple proximal ends claimed in the claim.  It is unclear to which of the proximal ends that the limitations refers.
Claim 30 recites the limitation "the central outer catheter" in lines 32-33 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the first delivery system" in lines 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “the first delivery system” is referring to the stent graft delivery system recited in claim 30.  If so, claim 38 would fail to further limit the claimed invention recited in claim 30.  Applicant is recommended to amend the limitation “A stent graft delivery system for a branched stent graft including: an introducer” to --A stent graft delivery system for a 
Claim 40 recites the limitation "a main guidewire catheter extending through the main lumen from below the distal end of the branched stent graft" in lines 15-16 of the claim.  The limitation is indefinite because it is unclear what direction/location is “below the distal end of the branched stent graft.”  Based on the disclosure, it appears that applicant might intend to recite “a location distal of the distal end of the branched stent graft.”
Claim 40 recites the limitation "an indwelling lateral catheter having a portion disposed exteriorly and alongside of the branched stent graft from below the distal end of the branched stent graft" in lines 18-19 of the claim.  The limitation is indefinite because it is unclear what direction/location is “below the distal end of the branched stent graft.”  Based on the disclosure, it appears that applicant might intend to recite “a location distal of the distal end of the branched stent graft.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,603,734. Although the claims the structural limitations recited in the claims of the instant application are also recited in claims of U.S. Patent No. 9,603,734.  For example, both set of claims recites a system, comprising an introducer, tapered nose cone dilator with a groove, guidewire catheter, branched stent graft, sheath, indwelling catheter, and an arrangement to retain the distal end of the branched stent graft.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-30 of copending Application No. 16/227,221(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations recited in the claims of the instant application are also recited in claims of copending Application No. 16/227,221.  For example, both set of claims recites a system, comprising an introducer, tapered nose cone dilator with a groove, guidewire catheter, branched stent graft, sheath, indwelling catheter, and an arrangement to retain the distal end of the branched stent graft.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 30-33, 34, 35, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,782,284 in view of Stelter et al. (US Pub. No.: 6,695,875). Claims 1-20 of U.S. Patent No. 9,782,284 discloses substantially all the limitations of the claims 30-33, 35, and 38-40 of the instant application such as a system comprising: an introducer, tapered nose cone .
Stelter teaches, in the same field of endeavor (stent delivery system), a zig-zag stent (such as stent 40 at 24, Fig. 1) attached to an exterior surface of a branch stent graft adjacent the open distal of the branch (Col. 4, lines 51-56).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1-20 of U.S. Patent No. 9,782,284 to include a stent attached to the exterior surface of the branch stent graft adjacent the open distal of the branch in order to radially expand and stent the graft to the blood vessel wall.
Regarding claim 34, Stelter further discloses a first body stent (40 at the proximal end of the main stent body, Figs. 1) adjacent the proximal end of the main body of the branched stent graft, and a second body stent (40 at the distal end of the main stent body, Figs. 1) adjacent the distal end of the main body of the branched stent graft.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1-20 of U.S. Patent No. 9,782,284 to include a first body stent adjacent the proximal end of the main body of the branched stent graft, and a second body stent adjacent the distal end of the main body of the branched stent graft as taught by Stelter in order to securely anchor both ends of the branched stent graft.
s 30-33, 34, 35, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7,998,186 in view of Stelter et al. (US Pub. No.: 6,695,875).  Claims 1-3 of U.S. Patent No. 7,998,186 discloses substantially all the limitations of the claims 30-33, 35, and 38-40 of the instant application such as a system comprising: an introducer, tapered nose cone dilator, guidewire catheter, branched stent graft, sheath, indwelling catheter, and an arrangement to retain the distal end of the branched stent graft.  However, 1-3 of U.S. Patent No. 7,998,186 fail to recite a stent attached to the exterior surface of the branch stent graft adjacent the open distal of the branch.
Stelter teaches, in the same field of endeavor (stent delivery system), a zig-zag stent (such as stent 40 at 24, Fig. 1) attached to an exterior surface of a branch stent graft adjacent the open distal of the branch (Col. 4, lines 51-56).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1-3 of U.S. Patent No. 7,998,186 to include a stent attached to the exterior surface of the branch stent graft adjacent the open distal of the branch in order to radially expand and stent the graft to the blood vessel wall.
Regarding claim 34, Stelter further discloses a first body stent (40 at the proximal end of the main stent body, Figs. 1) adjacent the proximal end of the main body of the branched stent graft, and a second body stent (40 at the distal end of the main stent body, Figs. 1) adjacent the distal end of the main body of the branched stent graft.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1-3 of U.S. Patent No. 7,998,186 to .
Claims 21, 24-35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,012,193 in view of Stelter et al. (US Pub. No.: 6,695,875).  Claims 1 and 2 of U.S. Patent No. 8,012,193 discloses substantially all the limitations of the claims 21, 24-35, 37, 39 and 40 of the instant application such as a system comprising an introducer, tapered nose cone dilator with a groove, guidewire catheter, branched stent graft, sheath, indwelling catheter, and an arrangement to retain the distal end of the branched stent graft.  However, claims 1 and 2 of U.S. Patent No. 8,012,193 fail to recite a stent attached to the exterior surface of the branch stent graft adjacent the open distal of the branch.
Stelter teaches, in the same field of endeavor (stent delivery system), a stent (such as stent 40 at 24, Fig. 1) attached to an exterior surface of a branch stent graft adjacent the open distal of the branch (Col. 4, lines 51-56).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1 and 2 of U.S. Patent No. 8,012,193 to include a stent attached to the exterior surface of the branch stent graft adjacent the open distal of the branch in order to radially expand and stent the graft to the blood vessel wall.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system recited in claims 1 and 2 of U.S. Patent No. 8,012,193 to include a second delivery system, separate from a first delivery system and comprising a leg extension as taught by Stelter in order to extend the branch of the branched stent graft into a branched vessel for the properly direct blood flow. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010049548 A1	Vardi, Gil et al. discloses a system for delivering a stent to a bifurcation.
US 20020198585 A1	Wisselink, Willem discloses a system for delivering a branched stent graft and an extension stent.
US 6129738 A	Lashinski; Randall T. et al. discloses a system for delivering a branched stent graft with a catheter and guidewire through a branch of the stent.
US 6808534 B1	Escano; Arnold M. a system for delivering a branched stent graft.
US 6949121 B1	Laguna; Alvaro discloses a system for delivering a branched stent graft with a catheter and guidewire through a branch of the stent.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.